ACCEPTED
                                                                                            12-15-00039-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                     12/21/2015 10:27:17 PM
                                                                                                  Pam Estes
                                                                                                     CLERK

                              Cause No. 12-15-00039-CR

                                                                            FILED IN
                                                                    12th COURT OF APPEALS
                                                                          TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    12/21/2015 10:27:17 PM
                        Twelfth Judicial District at Tyler, Texas          PAM ESTES
                                                                             Clerk



                                     Taurus Jenkins,
                                       Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                  On Appeal from Cause No. 2014-0191 in the 159th
                  Judicial District Court of Angelina County, Texas



                  State’s Third Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 3-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on October 7, 2015, giving the State

until Friday November 6, 2015 to file its brief. On Thursday November 12, 2015

the State was granted a 30-day extension of time in which to file its brief, giving

the State until Monday December 7, 2015 to file its brief. On December 9, 2015

the State was granted a 14-day extension of time in which to file its brief, giving

the State until Monday December 21, 2015 to file its brief.

        The State of Texas now requests a 3-day extension of time in which to file

its brief.

                                           II.

        Good cause exists for allowing the State additional time to file its brief for

the following reasons:

        1.    Counsel for the State suffered a broken leg and broken ankle on

November 2, 2015 which required surgery on November 10, 2015. Counsel for the

State was out of work from Monday November 2, 2015 until Friday December 11,

2015.

        2.    Counsel for the State has had numerous sentencing hearings (one

requiring a trial court brief), a suppression hearing, and two non-jury trials over the

last week.




                                            2
       3.     Counsel for the State has over 20 cases in which she is lead counsel

on that are set for jury selection on Monday January 4, 2016 which counsel is

trying to prepare for trial.

       4.     Counsel for the State has substantially completed the brief and is

requesting an extra three days to edit the brief.

       5.     Counsel for the Appellant is unopposed to this extension.

                                           III.

       From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

       Wherefore, Appellee State of Texas prays that the Court grant its requested

3-day extension to file its State’s Brief in this matter.



                                                  Respectfully Submitted,

                                                  /s/ April Ayers-Perez
                                                  Assistant District Attorney
                                                  Angelina County D.A.’s Office
                                                  P.O. Box 908
                                                  Lufkin, Texas 75902
                                                  (936) 632-5090 phone
                                                  (936) 637-2818 fax
                                                  State Bar No. 24090975

                                            3
                                            ATTORNEY FOR THE
                                            STATE OF TEXAS




                              Certificate of Service

      I certify that on December 21, 2015, a true and correct copy of the above

document has been forwarded to Al Charanza, by electronic service through

efile.txcourts.gov.


                                            /s/ April Ayers-Perez




                           Certificate of Conference

      I certify that on December 21, 2015, I conferred with Al Charanza about this

motion, and certify that he was unopposed to a 3-day extension.


                                            /s/ April Ayers-Perez




                                        4